Title: Gabriel de Sartine to Benjamin Franklin: A Translation, 12 November 1778
From: Sartine, Antoine Raymond Jean Gualbert Gabriel de
To: Franklin, Benjamin,Lee, Arthur,Adams, John


      
       Versailles, 12 November 1778
      
      Mr. De Fleury, gentlemen, has informed me that in 1776 his only son embarked for America where he has served the United States in General Washington’s army with enough distinction to merit the rank of lieutenant colonel, but that having been made prisoner and taken to Fort St. Augustine he has been unable to obtain his exchange and finds himself in a most deplorable state. The distinction this young man has earned in the service of the United States speaks in his favor, and I am sure, gentlemen, that you will consider Mr. De Fleury’s request, and I would be grateful if you included this officer in the first exchange of prisoners. I have the honor to be, with the most distinguished consideration, gentlemen, your very humble and very obedient servant
      
       De Sartine
      
     